            Case 1:14-cv-01589-EGS Document 89 Filed 10/02/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  ACCURACY IN MEDIA, et al.,

                         Plaintiffs,

                  v.                                    Case No. 14-1538 (EGS/DAR)

  DEPARTMENT OF DEFENSE, et al.,

                         Defendants.


       DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
        RESPOND TO PLAINTIFFS’ OBJECTIONS TO THE MAGISTRATE’S
                    REPORT AND RECOMMENDATION

       Defendants respectfully request a one-month extension of time, up to and including

November 9, 2020, to file their response to Plaintiffs’ objections to the magistrate’s report and

recommendation. Plaintiffs do not oppose Defendants’ requested relief. As good cause for this

request, Defendants offer the following.

       1.       Plaintiffs filed a complaint in this Freedom of Information Act (“FOIA”) case on

September 19, 2014. ECF No. 1.

       2.       Defendants filed their motion for summary judgment on May 10, 2018. ECF No.

68. Plaintiffs filed their cross motion for summary judgment on June 25, 2018. ECF No. 71.

The same day, Plaintiffs also filed a motion for leave to propound an interrogatory to the

Department of Defense. See ECF No. 73. On January 7, 2019, the Court referred the case to a

magistrate judge. See January 7, 2019 Minute Order. The case was assigned to Magistrate

Judge Deborah Robinson.

       3.       Magistrate Judge Robinson issued her Report and Recommendation on August

27, 2020. ECF No. 83.
             Case 1:14-cv-01589-EGS Document 89 Filed 10/02/20 Page 2 of 3




        4.       On September 9, 2020, Plaintiffs moved for an extension of time to file objections

to the Report and Recommendation. Defendants did not oppose the motion, see ECF No. 85, and

the Court granted Plaintiffs’ extension, see Sept. 9, 2020 Minute Order. Plaintiffs filed their

objections to the Report and Recommendation on September 23, 2020. ECF No. 87.

        5.       Defendants’ current deadline to respond to Plaintiffs’ objections is October 7,

2020. See L. Cv. R. 72.2(b); 7(b).

        6.       Defendants respectfully submit that they need additional time to respond to

Plaintiffs’ objections. This case was previously handled by a different attorney who has since

left undersigned counsel’s office. Undersigned counsel was not involved with summary

judgment briefing in this case and requires additional time to become familiar with the pending

issues. In addition, undersigned counsel has several deadlines in the next few weeks in other

cases, and undersigned counsel also intends to take a short vacation around Columbus Day.

        7.       In light of the above, undersigned counsel requests a one-month extension to

respond to Plaintiffs’ objections, up to and including November 9, 2020. See Fed. R. Civ. P.

6(a)(1)(C).

        8.       Undersigned counsel has not previously requested any extension of time in this

matter, and Defendants have not previously requested an extension of time to respond to

Plaintiffs’ objections.

        9.       Granting this motion will not affect any other pending deadlines.

        10.      Before filing this motion, pursuant to Local Civil Rule 7(m), undersigned counsel

for Defendants conferred with counsel for Plaintiffs, who reported that Plaintiffs do not oppose

the relief requested in this motion.




                                                  2
       Case 1:14-cv-01589-EGS Document 89 Filed 10/02/20 Page 3 of 3




DATED: October 2, 2020                   Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         ELIZABETH J. SHAPIRO
                                         Deputy Director
                                         Federal Programs Branch

                                         /s/ Joshua C. Abbuhl
                                         JOSHUA C. ABBUHL (D.C. Bar No. 1044782)
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, N.W.
                                         Washington, D.C. 20005
                                         Telephone: (202) 616-8366
                                         Facsimile: (202) 616-8470
                                         joshua.abbuhl@usdoj.gov
                                         Counsel for Defendant




                                     3
